Title: From Thomas Jefferson to Constantine Samuel Rafinesque, 11 August 1824
From: Jefferson, Thomas
To: Rafinesque, Constantine Samuel


                        Sir
                        
                            Monticello
                            Aug. 11. 24.
                        
                    It is with regret I am obliged to return your letter, for want of a recollection of the name of the person for whom it is destined, and entire ignorance of the place where his society is settled, if they have made any settlement: among the thousand letters a year which have been accumulating with me for 60. years, it is impossible for me to find any particular one unless I know under what name to look for it.I formerly had a considerable collection of Indian vocabularies, the great part of which were lost in my removal from Washington, and the residue sent to the Philos. society of Philadelphia. it is not therefore in my power to contribute any thing to the enlargement of the pamphlet you have been so kind as to send me, and for which I pray you to accept my thanks; and for a reason equally strong, that I am become from age and debility so entirely unequal to the labor of writing, that I have been obliged to withdraw from all correspondence whatever, it is time for me to resign to younger hands the cares of literature, and all other cares whatever, to which, while I had power, I have been always willingly subservient. with my regret that I cannot be useful to your labors, accept assurances of my respectful consideration.
                        Th: Jefferson
                    